Citation Nr: 0808767	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-38 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Goodman, Allen & Filetti, PLLC


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active service from January 1948 to January 
1967.  The appellant is his surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  This case was initially before the Board in January 
2005 at which time the case was remanded for additional 
evidentiary development.  

In a November 2006 decision, the Board denied a claim of 
entitlement to service connection the cause of the veteran's 
death as well as a claim seeking to revise or reverse a May 
5, 1981 rating decision, on the basis of clear and 
unmistakable error (CUE) that denied service connection for 
chronic obstructive pulmonary disease (COPD).  The appellant 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).

By means of an order dated December 7, 2007, the Court 
granted a joint motion for remand to the Board on the issue 
of entitlement to service connection for cause of the 
veteran's death, vacated the Board's decision as to this 
matter, and remanded this issue to the Board for 
readjudication.  The parties to the joint motion for remand 
withdrew from appeal the CUE claim.  Therefore, the issue of 
CUE is not before the VA at this time. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The parties to the joint motion for remand have determined 
that additional efforts should be made to obtain records of 
the veteran's treatment at Tyndall Air Force Base (AFB) 
Hospital from 1981 to 2003.  The case, therefore, is remanded 
in order to assist the appellant in obtaining these records.

With regard to his asbestosis claim, the veteran's death 
certificate has been amended to reflect asbestosis as a 
condition contributing to his death.  It is claimed that the 
veteran's only asbestos exposure occurred in the service 
while serving aboard World War II era ships.  The veteran's 
Department of Defense Form 214's list his military 
occupational specialties as a stock clerk and as a repair 
partsman for electrical equipment.

In light of the Court's action, on remand, the RO should 
specifically request from the appropriate custodian of 
records, if possible, the veteran's potential for asbestos 
exposure while performing duties as a stock clerk and repair 
partsman for electrical equipment while aboard the following 
naval ships: ORION, UNION, LEO, SKAGIT, CHILTON, CHIPOLA, 
TUTUILA, VULCAN, BEALE, TIDEWATER AND RALEIGH.  See VBA's 
Adjudication Procedure Manual, M21-1MR (M21-1MR), 
IV.ii.1.2.C.9. and IV.ii.1.H.29.

Finally, subsequent to the Board's November 2006 decision, 
the Court held in Hupp v. Nicholson, 21 Vet. App. 342, 352 
(2007) held that for dependency and indemnity compensation 
(DIC) benefits, a claimant must be provided notice of (1) the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  The appellant should be provided notice 
that satisfies the Hupp requirements.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the Court case of Hupp v. 
Nicholson, 21 Vet. App. 342, 352 (2007), 
the RO must provide the appellant notice 
that includes (1) a statement of the 
conditions, if any, for which the veteran 
was service- connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.

2.  The RO should attempt to obtain 
records of the veteran's treatment at 
Tyndall AFB Hospital from 1981 to 2003.  
The RO should note the efforts undertaken, 
if unsuccessful.  The appellant herself is 
asked to attempt to obtain these records 
herself (or to indicate that they are not 
available) in order to expedite this case 
and assist the RO.    

3.  The RO should request, if possible, 
from the appropriate custodian of records 
information regarding the extent, if any, 
to which the veteran may have been exposed 
to asbestos in his capacity as a stock 
clerk/repair partsman for electrical 
equipment while aboard the following naval 
ships: ORION, UNION, LEO, SKAGIT, CHILTON, 
CHIPOLA, TUTUILA, VULCAN, BEALE, TIDEWATER 
AND RALEIGH.

The RO must document the requests for 
information and include all responses in 
the evidence of record, including any 
negative replies.

4.  If evidence is obtained that the 
veteran was exposed to asbestos in 
service, the RO should arrange for a 
review of the veteran's claims file by an 
appropriate VA examiner.  Following a 
review of the relevant medical evidence in 
the claims file, the examiner is asked to 
provide opinion on the following 
questions: (1) whether it is at least as 
likely as not (50 percent or more 
likelihood) that the veteran manifested 
asbestosis, or an asbestos-related 
disorder, during his lifetime and, if so, 
(2) whether it is at least as likely as 
not (50 percent or more likelihood) that 
such disease was the principal cause or a 
contributory cause of his death.  The 
veteran's history of smoking (which is not 
service connected) should also be taken 
into consideration.      

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

The examiner should include a complete 
explanation with his or her opinion, to 
include (if possible, but not required) 
discussion of the significance of the 
amendment to the veteran's death 
certificate, the results from a July 2003 
computed tomography (CT) scan of the 
chest, private examiner statements in July 
2003, an August 2003 VA aid and attendance 
letter and the opinion of a VA examiner in 
May 2005.  If the examiner is unable to 
provide the requested opinions, the 
examination report should so state.

5.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the appellant and her 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

